Title: To John Adams from François Adriaan Van der Kemp, 3 March 1823
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Sir!
Olden barneveld 13 Febr. 1823—


I cordially thank you for your affectionate Letter of the 4th—So Soon I did not expect a fresh proof of your kindness—my wife and Daughter Shared in my happiness—I was pleased with the explanation of your Seal—It Shall be preserved with the Seal—and—after my death—with all your Letters—and those of your beloved Lady—delivered to J. Q—or Th—— So that no unhallowed eye may be cast upon them. I believe, I asked it before, but if not—I will do it now—Do you not recollect—that during that negotiation—it was whispered in the circles at Paris, that the French Government, through the dexterity of a Madame—at Supper by the Philosopher—obtained the Letter of congress, by which they were authorised to give up the fisheries—and which was directly returned—and caused the boldness, with which French urged a Sacrifice—previously Sanctioned by Congress? you know—that by Similar means John de Witt obtained a private Letter of the Grand Monarque to Davaux—which—having been Shewn to the Count, was instantaneously reconvey’d—to the Mignon, and cost the Pensionary as it was Said—100000 gl—How blessed was your arrival on the Spot—without it J. J.s resistance would have been in vain—
I Shall be glad, to receive your Lett. to Dr Price—I Send you Virgil and Manilius, and as there is no book binding here, you will be pleased, to ask in my name mrs Quincy or mrs Guild—to pay the costs—and although—I—oui carta Suppellex—may not return these, I will cordially thank either of them—if it pleases Providence, that I once more Should visit Quincy—but for this is little hope yet—I can not be believed—unthankful—and the Lady—who be Stows this favour upon me, may then have the pleasure of presenting the two Vol.—as a mite to John Adams treasure—in my name to Quincy’s Library—I am delighted with J. Quincy’s Success—the Yankees can never press the odious Steps of the New-yorkers—or paying eminent public Services with the foulest ingratitude—but will twine a garland around the head of an enlightened and upright judge.
I remain with the highest respect / Your obliged frend

Fr. Adr. vander kemp


P.S. Your Letter to Elkana—was directly—before it was printed, Spread through Albany—So that I directly received a copy. I am told He Send you another with a Book—and Recived an answer—which he endeavors to conceal—it is rumoured however—You Should have written—"Manÿ might have contemplated and projected the Canal Navigation—but—that after all—De Witt Clinton executed the plan" if true—it was a hard pill for E. to digest.I do not hesitate—to copy a paragraph from a Lett. lately received from Monticello, as I am allways apprehend, that I may be in a Similar Situation, without preceiving it—mentioning his inability to write, he adds "Perhaps too it may have been a providential favour, to prevent my betraying on paper that want of mind, which is the necessary effect of the decline of body, and of which we are too apt to be insensible ourselves, when it becomes very obvious to others"—how blessed, that neither of you Both has yet to fear this Catastrophe!—

